Citation Nr: 1801248	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder. 



ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that all possible assistance in developing the claim may not have been accomplished.  Additional action is in order to satisfy the VA's duty to assist in developing the claim.

The Veteran's service treatment records are negative for complaints of findings concerning the low back, and the spine was evaluated as normal on entrance and separation examinations.  Nevertheless, the Veteran in his substantive appeal indicated that he was treated in an Army clinic in Germany.  He should be asked to identify the facility and asked whether he was treated as an inpatient.  Inpatient records are sometimes stored separately from other service treatment records and an additional search may be in order.

In a document requesting additional information from the VA in November 2017, the Veteran indicated that he had been a patient at a VA clinic since 1960.  Records dated to 1990 appear to be on file, but a request for additional records, to include any that might be archived, should be undertaken.

Finally, no VA examination has been conducted.  Depending on the results of the requested development, examination may be in order.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file including service treatment records (STR's), lay statements, post-service VA or private treatment records, and employment health examinations, and specifically include records of any back surgery.  Specifically, the Veteran should be requested to identify the Army facility in Germany where treatment was rendered.  He should also be asked whether he was treated as an inpatient at the facility.   Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2.  Contact the Ponce VA clinic and request all treatment records of the Veteran from 1960.  If the records have been archived, a search of the archives should be undertaken.  All attempts to obtain these and other records should be documented in the claims folder.  Attempts to obtain records should be continued until it is determined that further attempts to obtain records would be futile.

3.  Depending on the information found in the records requested above, if indicated, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disorder. The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  It should be determined whether any low back disorder is as likely as not (50 percent probability or more) related to service or event or occurrence therein.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

